SMD Letter - Proposal for a Section 1915(b) Primary Care Case Management (PCCM) Waiver Program (5/16/00)

May 16, 2000
Dear State Medicaid Director:
This letter transmits a revised preprint initial application and renewal submittal for a "Proposal for
a Section 1915(b) Primary Care Case Management (PCCM) Waiver Program," and is specifically
for use by States submitting initial applications and renewals for 1915(b) (PCCM) waivers.
This guidance was developed by the Health Care Financing Administration's (HCFA) central office
and regional office staff, with review and comment by the Medicaid Managed Care Technical
Advisory Group and the Office of Management and Budget. It updates the previous initial
application and renewal submittal and focuses on the enrollment of special needs populations into
Medicaid managed care systems. This was accomplished by incorporating issues from the
September 1998 guide on "Key Approaches to the Use of Managed Care Systems for Persons with
Special Health Care Needs" in the submittal. We also incorporated guidance from 19 State
Medicaid Directors' letters related to Medicaid managed care provisions in the Balanced Budget
Act of 1997. When the Medicaid managed care final rule is published, this submittal will be revised
accordingly.
This preprint submittal facilitates the waiver application and approval process and, thus,
eliminates unnecessary and cumbersome paperwork requirements. Completion of this preprint in
conjunction with the State Medicaid Manual instructions at section 2106-2112 will expedite your
waiver request and HCFA's review of the waiver proposal. While the preprint is in the form of a
check-off document, you will still need to provide detailed explanations in some areas.
All waiver requests under section 1915(b) of the Social Security Act (the Act) are subject to the
requirements that the State document the cost effectiveness of the project, its effect on recipient
access to services, and its projected impact. This model section 1915(b) waiver preprint will help
States provide sufficient documentation in order for the Secretary to determine whether the
statutory and regulatory requirements of section 1915(b) of the Act have been satisfied.
I hope that you find this preprint useful in requesting implementation authority of a 1915(b)
waiver program involving PCCM programs. Any comments or questions regarding the
document should be directed to Mike Fiore of my staff on (410) 786-0623 or
mfiore@hcfa.gov.
Sincerely,
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd051600b.asp (1 of 2)4/11/2006 5:05:15 PM SMD Letter - Proposal for a Section
1915(b) Primary Care Case Management (PCCM) Waiver Program (5/16/00)

/s/
Timothy M. Westmoreland

Director
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge - Director, Health Policy Unit, American Public Human
Services Association Joy Wilson - Director, Health Committee, National Conference of State
Legislatures Matt Salo - Director of Health Legislation, National Governors' Association
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd051600b.asp (2 of 2)4/11/2006 5:05:15 PM

